Per Curiam:
The charge against the relator was based upon a communication that he made to the district attorney. Upon the trial before the police commissioner there was absolutely nothing to show that any communication had ever been made to the district attorney by the relator; and, therefore, there was no evidence to sustain the finding that the relator was guilty of the charge. The counsel to the corporation having stated in open court that it was impossible to sustain the proceeding before the commissioner, and our examination of the record having led to the same result, the writ will be sustained, the proceedings annulled and the relator reinstated. Present — Ingraham, McLaughlin, Laughlin, Houghton and Scott, JJ. Writ sustained, proceedings annulled and relator reinstated.